DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 1/30/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9-12,16,18,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragner(US 7,814,554).
Claim 1: Ragner disclose receiving a write command to write one or blocks of data having associated logical addresses of a non-volatile memory in (col.34,lines 21-45: requesting access to a 
Claim 9: Ragner disclose NVM comprises a rotatable magnetic recording disc in(col.10,lines 45-56).
Claim 10. Ragner disclose NVM comprises flash memory in (col.13,lines 51-58).
Claim 11: Ragner disclose a non-volatile memory(NVM) in (col.13,lines 53-58). Ragner disclose a controller circuit configured to process a write command received from a host device to write one or more blocks of data with associated logical addresses to the NVM by directing a read operation to retrieve a tag value associated with the logical addresses in (col.34,lines 32-38; Fig.8A,8B: The write request is detected by logic box and determined the requesting program’s directory address in NVM wherever it was originally loaded from. Read request from program to load file from file folder on NVM). Ragner disclose preventing or allowing the writing of the selected data block to the NVM responsive to the tag value indicating a write protected previous version of a block stored at the logical addresses in (fig.8A, #414,404,410,412;Logic box 401 determines if the program’s directory address is located 
Claim 12: Ragner disclose in response to an attempt to write a write-protected block, issue a notification to the host device indicating that the write command is rejected on the basis that the selected data sector is write protected and cannot be updated in (col.34,lines 27-56). 
Claim 16: Ragner disclose NVM is characterized as an erasable memory so that different versions of a selected sector with a corresponding logical address are nominally stored in different locations within the NVM in (fig.16A,16B;col.13, lines 50-67; col.14,lines 1-23).
Claim 18: Ragner disclose a mechanical hardware switch coupled to the controller circuit wherein activation of the mechanical hardware switch by a user generates an electrical signal transmitted to the controller circuit indicative of physical proximity of the user to the controller circuit in (fig.3,5A; col.24,lines 12-26).
Claim 20: Ragner disclose write protection of individual blocks can only be disabled by someone or something in close physical proximity to the apparatus in (col.48,lines 26-60).
Allowable Subject Matter
Claims 2-8,13-15,17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435